Exhibit 99.1 Transave, Inc. (A Development Stage Company) Index to Financial Statements Contents Report of Independent Auditors Balance Sheets as of December 31, 2008 and 2009 Statements of Operations for the Years Ended December 31, 2008 and 2009 and the Period From May 27, 1997 (Inception) to December 31, 2009 Statements of Stockholders’ Deficiency for the Period May 27, 1997 (Inception) to December 31, 2009 Statements of Cash Flows for the Years Ended December 31, 2008 and 2009 and the Period From May 27, 1997 (Inception) to December 31, 2009 Notes to Financial Statements Report of Independent Auditors The Board of Directors and Stockholders Transave, Inc. We have audited the accompanying balance sheets of Transave, Inc. (a development stage company) (the Company) as of December31, 2009 and 2008, and the related statements of operations, stockholders’ deficiency, and cash flows for the years then ended and the period from May27, 1997 (inception) to December31, 2009. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Transave, Inc. (a development stage company) at December31, 2009 and 2008, and the results of its operations and its cash flows for the years then ended and the period from May27, 1997 (inception) to December31, 2009, in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As more fully described in Note1, the Company has incurred recurring operating losses and will require additional funding in the future. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note1. The financial statements do not include any adjustments to reflect the possible future effects of the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. /s/Ernst & Young LLP Metropark, New Jersey April27, 2010 Transave, Inc. (A Development Stage Company) Balance Sheets December31 Assets Current assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Total current assets Fixed assets, net of accumulated depreciation Deferred financing fees Other assets Total assets $ $ Liabilities and stockholders’ deficiency Current liabilities: Accounts payable $ $ Accrued expenses Capital lease payable Venture debt (current portion) Total current liabilities Capital lease payable, net of current maturity Warrant liability Convertible notes – Venture debt Series A, 7% noncumulative redeemable convertible preferred stock, $0.001 par value; 5,733,884 shares authorized; 3,935,374 shares issued and outstanding; liquidation preference $1,318,350 at December31, 2009 and 2008 Series B, 7% noncumulative redeemable convertible preferred stock, $0.001 par value; 17,779,414 shares authorized; 17,165,733 shares issued and outstanding; liquidation preference $6,866,293 at December31, 2009 and 2008 Series C, 7% noncumulative redeemable convertible preferred stock, $0.001 par value; 69,682,941 shares authorized; 68,588,096 shares issued and outstanding; liquidation preference $19,890,548 at December31, 2009 and 2008 Series D, 7% noncumulative redeemable convertible preferred stock, $0.001 par value, 207,750,046 shares authorized; 180,895,692 and 178,791,375 shares issued and outstanding; liquidation preference $36,197,228 and $35,776,154, at December31, 2009 and 2008, respectively Stockholders’ deficiency: Common stock, $0.001 par value; 432,663,372 shares authorized, 22,433,903 and 22,073,867 shares issued and outstanding at December31, 2009 and 2008, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Accumulated other comprehensive (loss) income ) ) Total stockholders’ deficiency ) ) Total liabilities and stockholders’ deficiency $ $ See accompanying notes. Transave, Inc. (A Development Stage Company) Statements of Operations Year Ended December31 Period from May27, 1997 (Inception) to December 31, 2009 Grant and other revenue $ $ $ Operating expenses: Research and development General and administrative Other expense Total operating expenses Loss from operations ) ) ) Interest expense ) ) ) Interest income Change in fair value of warrant liability Loss before income tax benefit ) ) ) Income tax (expense) benefit ) Net loss $ ) $ ) $ ) See accompanying notes. Transave, Inc. (A Development Stage Company) Statements of Stockholders’ Deficiency Common Stock Additional Paid-in Deficit Accumulated During the Other Comprehensive Total Number of Shares Amount Capital (Note1) Development Stage Income (Loss) Stockholders’ Deficiency Balance, May27, 1997 (inception) – $
